DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/09/21 has been entered. Claims 1-20 and 24-29 remain pending in the application. Claims 21-23 have been canceled. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/15/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 12, 14-16, 18-20, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinekofort (US 20010007930) in view of Pan et al. (US 20180085261), herein referred to as Pan, and Krivitski (US 6153109).
Regarding claims 1, 14, 19 and 24, Kleinekofort discloses system for monitoring a vascular access comprising a plurality of sensors placed at different locations and configured to provide physiological measurements wherein the plurality of sensors comprise a first sensor and a second sensor, wherein the first sensor is located at a first distance away from the vascular access and configured to provide a first physiological measurement of the plurality of physiological measurements, and wherein the second sensor is located at a second distance away from the 
Kleinekofort discloses the claimed invention except for wherein the vascular access monitor is wearable and determining a first differential reading using the first physiological measurement, the first distance, the second physiological measurement, and the second distance.
Pan teaches that it is known to use wherein the vascular access monitor is wearable as set forth in [0060] (e.g. through a single or multi-channel sensor array will enable monitoring of interface 
Krivitski teaches that it is known to use determining a first differential reading using the first physiological measurement, the first distance, the second physiological measurement, and the second distance as set forth in Col 4, lines 10-18 (e.g. a device for determining shunt flow in a shunt connected between first and second points in a circulating system includes means for establishing a distance between a first location in the shunt and a second location in the shunt…means for calculating the shunt flow from the average time, the distance…) to calculate the shunt flow.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kleinekofort, with wherein the vascular access monitor is wearable as taught by Pan, and with determining a first differential reading using the first physiological measurement, the first distance, the second physiological measurement, and the second distance as taught by Krivitski, since such a modification would provide the predictable results of facilitating ease of use and accessibility on patient's body, and calculating the shunt flow.
Regarding claims 2, 15, 20 and 25, the modified Kleinekofort discloses wherein the plurality of sensors comprise temperature sensors, pressure sensors, and/or blood oxygen saturation sensors (e.g. [0029]). 
Regarding claims 3, 16 and 26, the modified Kleinekofort discloses wherein the client device is further configured to: determine whether the first physiological measurement or the second physiological measurement deviates from a nominal value by a second threshold (e.g. [0033]-[0038] 
Regarding claims 5 and 18, the modified Kleinekofort discloses wherein the client device is further configured to: send an alert to the emergency device in response to the first physiological measurement or the second physiological measurement deviating from the nominal value by the second threshold (e.g. Fig. 3, step 5 and [0059] if both characteristic values W.sub.1 and W.sub.2 are negative, the characteristic values are then compared with the first and second threshold values M.sub.1, M.sub.2 (step 5)).
Regarding claim 8, the modified Kleinekofort discloses the claimed invention except for wherein the first sensor is a first temperature sensor and the second sensor is a second temperature sensor (e.g. [0029]). 
The modified Kleinekofort discloses the claimed invention but does not disclose expressly the vascular access is located between the first temperature sensor and the second temperature sensor. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by the modified Kleinekofort with the vascular access is located between the first temperature sensor and the second temperature sensor, because Applicant has not disclosed that the vascular access is located between the first temperature sensor and the second temperature sensor provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with array of temperature sensors as taught by the modified Kleinekofort, because it provides temperature distribution for determining the presence of an infection, and since it appears to be an arbitrary design consideration which fails to patentably distinguish over the modified Kleinekofort. Therefore, it would have been an obvious matter of design choice to modify Kleinekofort to obtain the invention as specified in the claim(s).
Regarding claim 9, the modified Kleinekofort discloses wherein the first sensor is a first temperature sensor and the second sensor is a second temperature sensor, and the second temperature sensor is located between the first temperature sensor and the vascular access (e.g. Krivitski – Fig. 2).
Regarding claim 12, the modified Kleinekofort discloses wherein the first sensor is a first pressure sensor and the second sensor is a second pressure sensor, wherein the first and the second physiological measurements are first and second pressure measurements, and wherein the alert sent to the emergency device is further based on the first and the second pressure measurements and indicates detection of a hematoma or stenosis (e.g. [0029], alerting of a hematoma or stenosis is intended use of the device).
Regarding claim 27, the modified Kleinekofort discloses wherein the plurality of sensors further comprise a third sensor configured to provide a third physiological measurement of the plurality of physiological measurements, wherein the first, second, and third sensors are located at a equidistant third distance away from each other, and wherein the client device is further configured to: determine a second differential reading using the first physiological measurement, the first distance, the third physiological measurement, and the equidistant third distance; and determine a third differential reading using the second physiological measurement, the second distance, the third physiological measurement, and the equidistant third distance; and wherein sending the alert to the emergency device is further based on the second differential reading and the third differential reading (e.g. Krivitski - Fig. 5, third sensor 80; and Col 11, lines 40-61 - …the calculation of shunt blood flow Q.sub.sh is then made in accordance with Equation 8). Additionally, since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 
Regarding claim 28, the modified Kleinekofort discloses wherein the plurality of sensors further comprise a third sensor configured to provide a third physiological measurement of the plurality of physiological measurements, wherein the first sensor and the third sensor are located at a third distance away from each other, wherein the second sensor and the third sensor are located at a fourth distance away from each other, wherein the third distance is different from the fourth distance, and wherein the client device is further configured to: determine a second differential reading using the first physiological measurement, the first distance, the third physiological measurement, and the third distance; and determine a third differential reading using the second physiological measurement, the second distance, the third physiological measurement, and the fourth distance; and wherein sending the alert to the emergency device is further based on the second differential reading and the third differential reading (e.g. Krivitski - Fig. 5 and Col 11, lines 40-61).
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinekofort in view of Pan and Krivitski, as applied above, in further view of Solem et al. (US 2018/0126062), herein referred to as Solem.
Regarding claim 4, the modified Kleinekofort discloses the claimed invention except for determining trend information for the plurality of physiological measurements in response to the first physiological measurement or the second physiological measurement deviating from the nominal value by the second threshold, the trend information indicating whether the plurality of physiological measurements are steady, falling, or rising; and determine whether to alert the emergency device based on the trend information. Solem teaches that it is known to use determining trend information for the physiological measurements in response to the physiological .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinekofort in view of Pan and Krivitski, as applied above, in further view of Shah et al. (US 2017/0325749), herein referred to as Shah.
Regarding claim 6, the modified Kleinekofort discloses the claimed invention except for wherein the client device is further configured to: in response to the first physiological measurement or the second physiological measurement deviating from the nominal value by the second threshold, cause the plurality of sensors to provide the plurality of physiological measurements at a caution sample rate, wherein the caution sample rate is higher than an equilibrium sample rate that is used when the plurality of physiological measurements do not deviate from the nominal value by the second threshold. Shah teaches that it is known to use wherein the client device is further configured to: in .
Claims 7, 10-11, 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinekofort in view of Pan and Krivitski, as applied above, in further view of Arne et al. (US 20090131767), herein referred to as Arne.
Regarding claim 7, the modified Kleinekofort discloses the claimed invention except for wherein the determining the first differential reading is in response to a change in the first physiological measurement or the second physiological measurement. Arne teaches that it is known to use wherein the determining the first differential reading is in response to a change in the first physiological measurement or the second physiological measurement as set forth in Fig. 1B and 2B (e.g. sensors 130 and 230, are located different distances from the vascular access, and [0063] the 
Regarding claim 10, the modified Kleinekofort discloses the claimed invention except for wherein the alert sent to the emergency device indicates detection of an infection. Arne teaches that it is known to use wherein the alert sent to the emergency device indicates detection of an infection as set forth in [0068] (e.g. a temperature difference observed between the two sensors used as indicator of infection at the access point) to determine the presence of an infection. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kleinekofort, with wherein the alert sent to the emergency device indicates detection of an infection as taught by Arne, since such a modification would provide the predictable results of determining the presence of an infection.
Regarding claims 11, the modified Kleinekofort discloses the claimed invention except for wherein the client device is further configured to determine gradient temperature measurements proximate to the vascular access based on the first physiological measurement and the second physiological measurement, and wherein the alert sent to the emergency device is further based on the gradient temperature measurements and indicates a location of an infection. Arne teaches that it is known to use wherein the client device is further configured to determine gradient temperature measurements proximate to the vascular access based on the first physiological measurement and the second physiological measurement, and wherein the alert sent to the emergency device is 
Regarding claim 13, the modified Kleinekofort discloses the claimed invention except for wherein the first sensor is a first blood oxygen saturation sensor and the second sensor is a second blood oxygen saturation sensor, wherein the first and second physiological measurements are first and second oxygen saturation measurements, and wherein the alert sent to the emergency device is further based on the first and the second oxygen saturation measurements and indicates detection of iron deficiency around the vascular access. Arne teaches that it is known to use wherein the first sensor is a first blood oxygen saturation sensor and the second sensor is a second blood oxygen saturation sensor, wherein the first and second physiological measurements are first and second oxygen saturation measurements, and wherein the alert sent to the emergency device is further based on the first and the second oxygen saturation measurements and indicates detection of iron deficiency around the vascular access as set forth in [0063] (e.g. sensors can also measure characteristics of the blood in the fistula, for example, temperature or oxygen content) and [0061] (e.g. a magnetic susceptibility sensor to measure anemia (e.g. iron deficiency)) to determine 
Regarding claim 29, the modified Kleinekofort discloses the claimed invention except for wherein the client device is further configured to determine a location of an infection based on the third differential reading. Arne teaches that it is known to use wherein the client device is further configured to determine a location of an infection based on the third differential reading as set forth in [0068] to determine the presence of an infection. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kleinekofort, with wherein the client device is further configured to determine a location of an infection based on the third differential reading as taught by Arne, since such a modification would provide the predictable results of determining the presence of an infection.
Response to Arguments
Applicant's arguments filed 03/09/21 have been fully considered but they are not persuasive.
In view of the amended claims, Examiner directs Applicant to Krivitski, Col 4, lines 10-18 (e.g. a device for determining shunt flow in a shunt connected between first and second points in a circulating system includes means for establishing a distance between a first location in the shunt and a second location in the shunt…means for calculating the shunt flow from the average time, the distance…), reading on the new limitations of determining a first differential reading using the first 
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-20 and 24-29 remain withstanding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE E BANIS/Examiner, Art Unit 3792

 /MICHAEL W KAHELIN/ Primary Examiner, Art Unit 3792